Citation Nr: 1218707	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-46 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973 and from May 1977 to July 1977, including service in the Republic of Vietnam, and his decorations include the Bronze Star Medal and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

In March 2012 and April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, in statements dated in January 2012 and March 2012, respectively, that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in regard to the claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In March 2012 and April 2012, the Board received statements signed by the Veteran, dated in January 2012 and March 2012, respectively, that requested that the appeal of the above listed issues be withdrawn.  Therefore, the appellant has withdrawn the appeal of the issues listed above.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues listed above and they are dismissed.


ORDER

Entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for tinnitus is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


